Upon leave granted, the State's attorney of White county filed an information in the nature of quo warranto upon the relation of T.W. Hall, charging that George Sweazey was elected in April, 1925, alderman of the third ward of the city of Carmi, in said county; that he qualified and entered upon the discharge of his duties as such alderman but on July 1, 1925, moved his residence to the second ward of said city and continues to reside there; that he is not a citizen or resident of the third ward. The prayer was that respondent be required to answer and show by what warrant he claims to hold and execute the duties of the office of alderman of the third ward. Respondent filed a plea of justification, setting up that he was duly elected and qualified as alderman of the third ward in April, 1925; that he has since that time continued to reside, and now resides, in the third ward and has so resided there since 1917. A *Page 181 
trial was had before a jury and a verdict returned finding respondent not guilty of usurping the office of alderman. After overruling a motion for new trial the court rendered judgment on the verdict in favor of respondent and against relator for costs of suit. From that judgment relator has prosecuted this appeal.
That this court has no jurisdiction to entertain this appeal was decided in Graham v. People, 104 Ill. 321. The appeal should have been taken to the Appellate Court for the Fourth District. The cause will therefore be transferred to that court.
Cause transferred.